IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-337-CV



RODNEY L. WORMLEY AND GAIL E. WORMLEY,


	APPELLANTS

vs.



BONNET RESOURCES CORPORATION AS AGENT FOR BANK ONE, TEXAS, N.A.,


	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 494,843, HONORABLE CARL C. ANDERSON, JUDGE PRESIDING

 


PER CURIAM


	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on July 7, 1992.  Appellants have not filed
a statement of facts.  Accordingly, appellants' brief was due thirty days after the filing of the
transcript, on August 6, 1992.  Appellants have not filed their brief.  Moreover, appellants have
not filed a motion for extension of time showing a reasonable explanation for this omission.  See
Tex. R. App. P. 74(n).  Accordingly, we dismiss this appeal for want of prosecution.  See
Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).

[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   September 23, 1992
[Do Not Publish]